         Case 8:19-cr-00061-JVS Document 242 Filed 08/13/20 Page 1 of 1 Page ID #:3641

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     August 13, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                                      Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                              NOT          X       Dean Steward                            NOT                 X



 Proceedings:        [IN CHAMBERS] Addendum to Ruling on Pretrial Services Report


             At Docket No. 239, the Court ruled on defendant Michael John Avenatti’s
(“Avenatti”) objections to the production and use of Pretrial Services’ Pretrial Violation
Report–Confidential (“Report”). The Court directed the redaction of certain fields in the
attachments to the Report. (Docket No. 239, p. 4.)

              Avenatti has filed a request for clarification querying whether the “Source” field
should also be redacted. (Docket No. 241.) While those entries are mostly three- and four-line
location strings (e.g., Digital Forensic Examination Report, Attachment E, Record Nos. 1-10),
there is a brief descriptor of the subject of the document at the very end.

             Consistent with the Court’s earlier ruling, the Court directs that the Source fields
also be redacted.


                                                                                                               :          0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                  Page 1 of 1
